Citation Nr: 0017617	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  99-17 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
August 1943 to October 1945.  He was a prisoner of war (POW) 
of the German Government from May 1944 to April 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied service 
connection for the cause of the veteran's death and 
entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318.  The appellant, widow 
of the veteran, appealed those two issues.  

The above-mentioned decision also granted the appellant 
entitlement to VA benefits under the provisions of 
38 U.S.C.A. § 3500 (Chapter 35).  Such entitlement consists 
of a full award of benefits on that issue.  See Holland v. 
Gober, 10 Vet. App. 433, 436 (1997).  

The only issues currently before the Board are entitlement to 
service connection for the cause of the veteran's death and 
entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318.  In reviewing the 
claims file, the Board notes that the RO combined those two 
issues yet provided the appellant with the applicable law and 
regulations appropriate to each issue.  For clarity purposes, 
the Board has separated the issues and will address each 
independently.  

In November 1999, the appellant testified at a personal 
hearing held at the RO in Winston-Salem, North Carolina, and 
the Board in Washington, D.C., by way of a video 
teleconference, before the undersigned Member of the Board 
who will render the determination in this claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the appellant's appeal has been obtained by 
the RO.  

2.  The veteran's death certificate reports that he died in 
May 1997 at 73 years of age; the immediate cause of death was 
probable small bowel infarction of a few hours duration, the 
underlying causes were cardiogenic emboli, atrial 
fibrillation, ischemic heart disease, with chronic 
obstructive pulmonary disease present.  

3.  At the time of the veteran's death, he was service-
connected for dysthymic disorder, residuals of a gunshot 
wound to the right shoulder, and duodenal ulcer disease; he 
also was entitled to individual unemployability.  

4.  The veteran did not have irritable bowel syndrome, lung 
disease, or heart disease in service, or cardiovascular 
disease within the one-year presumptive period following his 
separation from active military service, or a history of 
localized edema of the feet, ankles or legs during captivity 
as a POW.  

5.  There is no competent medical evidence suggesting that a 
disability of service origin caused, hastened, or contributed 
substantially or materially to the veteran's death.  

6.  The evidence does not show that the veteran was in 
receipt of, or entitled to receive, a total rating for ten or 
more years preceding his death.  


CONCLUSIONS OF LAW

1.  The claim for the cause of the veteran's death is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. §§ 1318, 5107 (West 1991); 38 C.F.R. § 3.22 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of Death

A.  Background

The veteran's service medical records do not reflect any 
complaints or symptomatology associated with irritable bowel 
syndrome, heart or lung condition.  Nowhere in these records 
is there any indication of localized edema of the feet, 
ankles, or legs.  His blood pressure readings were 
consistently within normal range.  His heart and lungs were 
consistently found as normal.  Chest X-rays found no 
abnormality in either the heart or lungs.  The report of his 
October 1945 separation examination notes that his viscera 
were negative and cardiovascular systems were normal.  A 
chest X-ray revealed no active pathology.  His lower 
extremities were normal.  

The earliest medical record following the veteran's 
separation from military service is the report of his August 
1961 VA examination, which contains no adverse findings 
pertaining to his bowel, heart or lungs.  His March 1962 VA 
examination report gives no indication of a cardiovascular or 
respiratory disorder.  The chest X-ray revealed normal heart 
and lungs.  VA examination evaluations between 1962 and 1964 
reported were essentially the same.  

The veteran's October 1968 VA examination report noted normal 
cardiovascular and respiratory findings.  His digestive 
system was normal.  A chest X-ray revealed mild focal 
atelectasis at the left base, otherwise both lung fields were 
essentially clear.  The size of his heart was noted to be at 
the upper normal limit.  

VA examinations conducted in 1975 revealed moderate 
hypertension and a chest X-ray showed chronic inflammatory 
changes in the veteran's lungs.  During his September 1975 VA 
psychiatric evaluation, he related that he had a mild heart 
attack and poor circulation in his legs and feet.  No 
irritable bowel syndrome complaints or findings were noted 
during these VA examinations.  

The veteran underwent POW protocol examinations in February 
1984 and April 1984.  In the February report he reported a 
history of having experienced occasional shortness of breath 
on exertion, occasional hypertension, and occasional 
palpitations.  He made no complaints pertaining to his 
bowels.  No abnormality was found on examination, his 
abdomen, rectal and genitalia.  His cardiovascular system was 
normal, except loud bilateral femoral bruits were noted on 
heart examination.  No edema in any extremity was seen.  
Blood pressure readings were 190/88 and 182/84.  The April 
report notes that, while a POW, he endured two forced 
marches, for a total of 160 days, experienced immersion in 
cold water, frostbite, and a number of other conditions.  He 
did not list either chest pain or swelling of the legs and/or 
feet.  

The veteran's VA examination and outpatient treatment reports 
for various periods from 1984 to 1988 reflect findings 
pertaining to numerous conditions, including heart, 
hypertension, and lungs.  The veteran's VA outpatient 
treatment records for March 1989 note a history of atrial 
fibrillation with associated congestive heart failure and 
idiopathic hypertrophic subaortic stenosis.  In April 1989, 
he was hospitalized in a VA facility for atrial fibrillation.  
In September 1989, he was hospitalized for chest pain and 
shortness of breath.  The diagnoses were myocardial 
infarction and atrial fibrillation.  The veteran's numerous 
VA outpatient and hospitalization records for 1990 to 1992 
reflect treatment for chronic obstructive pulmonary disease 
(COPD), heart condition, congestive heart failure, and 
chronic atrial fibrillation.  None of these records reflect 
complaints or treatment for a bowel condition.  

In March 1997, the veteran was admitted to a VA medical 
facility and his diagnoses included idiopathic hypertrophic 
subaortic stenosis with chronic atrial fibrillation with 
rapid ventricular response, pneumonia, and a history of 
hypertension, COPD and congestive heart failure.  He was 
transferred to a private hospital on May 2, 1997, where he 
was treated for mesenteric ischemia infarction, severe COPD, 
and cardiac arrhythias (atrial fibrillation).  While 
hospitalized, he underwent implantation of a dual-chamber 
pacemaker.  Subsequently, he developed profound hypotension 
that was associated with profound metabolic acidosis.  He was 
in atrial fibrillation and he embolized to the small bowel 
with resultant shock, severe metabolic acidosis, and 
hypotension.  He died in the hospital on May 5, 1997.  The 
autopsy report confirmed multiple heart conditions, including 
severe coronary atherosclerosis, focal ischemic small and 
large intestine, and COPD.  

During the appellant's videoconference hearing, she related 
that at her husband's POW protocol examinations, he had 
complained of pain in his legs.  She noted that he had 
suffered a heart attack in the late 1980's and that ischemic 
heart disease was diagnosed in 1992.  She stated that she was 
not aware of any physician linking her husband's ischemic 
heart disease to the veteran's military service.  The 
appellant related that she and her husband had visited a 
fellow POW living in South Carolina, and they talked about 
their experiences, but she did not remember them having a 
conversation about feet or legs swelling.  

B.  Analysis

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The principles of presumptive service connection are 
potentially applicable in this case.  Each disabling 
condition shown by a veteran's service records, or for which 
he seeks service connection, must be considered on the basis 
of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which he served, his medical records and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154.  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  See 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. § 3.312(a).  To establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  See 38 C.F.R. § 3.312(c)(1).

The preliminary question to be answered, however, is whether 
the appellant has presented evidence of a well-grounded 
claim.  A well-grounded claim is not necessarily a claim that 
will ultimately be deemed allowable.  It is a plausible 
claim, properly supported with evidence.  See 38 U.S.C.A. 
§ 5107(a); Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the appellant in developing the facts pertinent to the claim, 
and the claim must fail.  See Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Three types of evidence must be presented in order for a 
claim for service connection to be well grounded:  (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  See Epps, 
126 F.3d at 1468.  

In the veteran's case, nowhere in any of his service medical 
records are there any complaints or symptomatology associated 
with bowel, heart or lung conditions.  In fact, the report of 
his October 1945 separation examination notes that his 
viscera, feet, cardiovascular system and lungs were normal; a 
chest X-ray revealed no active pathology.  See 38 U.S.C.A. 
§§ 1110, 1131,; 38 C.F.R. § 3.303.  

On the other hand, cardiovascular disease, including 
hypertension, is a presumptive disease warranting service 
connection if a heart condition is manifested to a 
compensable degree within one year following service in a 
period of war or following peacetime service on or after 
January 2, 1947, even though the disease was not shown to be 
present during such active duty service.  See 38 U.S.C.A. 
§§ 1101; 38 C.F.R. §§ 3.307, 3.309.  In the veteran's case, 
the medical evidence shows that a heart condition, atrial 
fibrillation, was not manifested until the mid-1970's, at the 
earliest, which is thirty years after his separation from 
active military service.  Subsequently, he also was diagnosed 
with congestive heart failure and ischemic heart disease, but 
these condition were not manifested until the late 1980's and 
early 1990's.  As for COPD, this disease was not shown until 
the late 1980's.  His death certificate notes his immediate 
cause of death was probable small bowel infarction of a few 
hours duration; however, medical diagnosis attributed this 
acute infarction to atrial fibrillation with embolism to the 
small bowel.  

In the instant case, the appellant's claim must be denied as 
not well grounded because there is no competent medical 
evidence that the immediate cause of death (probable small 
bowel infarction) or the underlying causes of the veteran's 
death (cardiogenic emboli, atrial fibrillation, ischemic 
heart disease, with COPD present) were of service origin.  
There is no medical evidence of any bowel, heart or lung 
disease, or symptomatology associated with such disease, 
until many years after the veteran was separated from active 
duty service.  Also, there is no competent medical opinion of 
a nexus or link between the veteran's acute small bowel 
infarction, heart condition or chronic lung condition and any 
disease or incident noted during his active military service.  
As such, there is no competent evidence that a bowel, heart 
or lung condition was incurred in or aggravated by active 
duty service.  

At the time of his death, the veteran was service connected 
for dysthymic disorder, residuals of a gunshot wound to the 
right shoulder and duodenal ulcer disease.  He also was 
entitled to individual unemployability.  However, in the 
absence of competent medical evidence indicating that a 
disability of service origin caused, hastened, or 
substantially or materially contributed to cause the 
veteran's death, the claim for service connection for the 
cause of the veteran's death is not plausible, and must be 
denied as not well grounded.  

While the appellant may well believe that the cause of her 
husband's death should be service-connected, as a lay person 
without the appropriate medical training or expertise, she is 
not competent to render a probative opinion on such a medical 
matter.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Where, as here, the determinative issue involves a 
medical matter, competent medical evidence to the effect that 
the claim is plausible is required.  See Epps, 126 F.3d at 
1468; Grottveit, 5 Vet. App. at 93.  A claim must be 
supported by evidence and sound medical principles, not just 
assertions.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

On the other hand, if a veteran is a former prisoner of war 
who had been interned for not less than thirty days, and if 
certain disabilities, including irritable bowel syndrome and 
beriberi, including beriberi heart disease (which includes 
ischemic heart disease for compensation purposes), are 
manifested to a degree of 10 percent or more at any time 
after discharge or release from active military service, 
irritable bowel syndrome and ischemic heart disease shall be 
service connected, provided in the case of ischemic heart 
disease there is evidence of localized edema of the feet, 
ankles, or legs during the period of the veteran's captivity.  
See 38 C.F.R. § 3.309(c).  This regulation is not restricted 
to any particular group of former POW's.  

For application of the above-mentioned regulation, the 
evidence need not contain a diagnosis or history of either 
beriberi or beriberi heart disease at any time, or a 
diagnosis of heart disease during the veteran's captivity.  
On the other hand, the regulation does require a history of 
localized edema of the feet, ankles or legs during the 
veteran's captivity and competent medical evidence of the 
later development of ischemic heart disease.  

In the case at hand, the veteran was a prisoner of war from 
May 1944 to April 1945.  Nowhere in his records is there a 
finding or symptomatology of irritable bowel syndrome.  As 
for probable small bowel infarction as the immediate cause of 
death, medical evidence attributed the condition to his 
atrial fibrillation and embolism.  

Many years after his active military service, the veteran was 
diagnosed with ischemic heart disease.  Unfortunately, 
nowhere in the records is there any evidence that he had 
experienced edema in his lower extremities during his 
captivity.  His military service medical records, including 
his separation physical examination report, do not reflect 
any findings or contain any history of edema while he was a 
POW.  The Board acknowledges that medical records for the 
period when the veteran was a POW are difficult to obtain; 
nevertheless, there is no evidence, even in his early 
records, including his POW protocol examination reports, of a 
history of lower extremity edema while a POW, nor are there 
statements from fellow prisoners of war that the veteran 
experienced edema of the lower extremities while in 
captivity.  Although the appellant testified at her personal 
hearing in November 1999 that her husband in later years 
experienced swelling in his lower extremities, there is no 
evidence that he experienced such swelling while a POW.  In 
as much as this is one of the critical elements for 
presumptive service connection for ischemic heart disease for 
former POW's under 38 C.F.R. § 3.309, the criteria for 
presumptive service connection for ischemic heart disease are 
not met, so no presumption for ischemic heart disease applies 
in this case.  

While the appellant may well believe that the veteran's 
bowel, heart and lung conditions were incurred in service, 
particularly as a result of his POW experiences, the Board 
emphasizes that it is the province of trained health care 
professionals to enter conclusions that require medical 
opinion, such as the diagnosis of a disability or an opinion 
as to the etiology of that disability.  As the appellant is a 
lay person without medical training or expertise, she is not 
competent to render an opinion on a medical matter (here, 
medical diagnosis and causation); hence, her contentions in 
this regard have no probative value.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 
292, 294-95 (1991).  

In the absence of competent medical evidence to support the 
claim, the claim for service connection for the cause of the 
veteran's death must be denied as not well grounded.  As 
such, the VA is under no duty to assist the appellant in 
developing the facts pertinent to the claim.  See Epps, 126 
F.3d at 1468.  Furthermore, the Board is aware of no 
circumstances in this matter that would put the VA on notice 
that any additional relevant evidence may exist which, if 
obtained, would well-ground the appellant's claim of 
entitlement to service connection.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  

The Board notes that the RO has not denied the appellant's 
claim for the cause of the veteran's death as not well 
grounded.  However, there is no prejudice to the appellant 
solely from the omission of the well-grounded analysis.  See 
Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  Moreover, as 
the appellant has been advised in the July 1999 statement of 
the case of the need to submit a well-grounded claim for 
service connection for the cause of the veteran's death, and 
the reasons why her current claim is inadequate, the duty to 
inform has been met.  See 38 U.S.C.A. § 5103; Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1996).  

II.  DIC under 38 U.S.C.A. § 1318

The Secretary of the VA shall pay benefits to the surviving 
spouse and to the children of a deceased veteran in the same 
manner as if the veteran's death were service connected if 
the veteran died, not as the result of the veteran's own 
willful misconduct, and who was in receipt of or entitled to 
receive (or but for the receipt of retired or retirement pay 
was entitled to receive) compensation at the time of death 
for a service-connected disability that either (1) was 
continuously rated totally disabling for a period of ten or 
more years immediately preceding death; or (2) if so rated 
for a lesser period, was so rated continuously for a period 
of not less than five years from the date of such veteran's 
discharge or other release from active duty.  See 38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5(a).

The Board finds that the appellant has presented a well-
grounded claim for DIC under 38 U.S.C.A. § 1318; that is, one 
which is plausible.  Such benefit involves continuously rated 
total disability evaluations for a period of ten or more 
years immediately preceding the veteran's death, which 
essentially shares the characteristics of a claim for 
increased ratings.  A mere allegation that service-connected 
disabilities had become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 337, 391 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  A claim for a total 
rating for compensation purposes based on a contention that 
the veteran was unable to secure and follow a substantially 
gainful occupation due to service-connected disabilities 
likewise shares the essential characteristics of a claim for 
an increased rating.  See Suttmann v. Brown, 5 Vet. App. 127, 
128 (1993) and Proscelle, 2 Vet. App. at 631.  The Board also 
finds that VA has adequately fulfilled its responsibility to 
assist him in the development of his claim.  See 38 U.S.C.A. 
§ 5107(a).  

In the case at hand, the evidence of record at the time of 
the veteran's death shows that he was entitled to a combined 
60 percent disability evaluation for service-connected 
dysthymic disorder (50%), residuals of a gunshot wound to the 
right shoulder (10%), and duodenal ulcer disease (10%).  He 
also was entitled to a total disability rating based on 
individual unemployability (TDIU), effective from January 
1992.  Hence, the veteran's total disability rating 
immediately prior to his death was for five years and four 
months, which falls short of the ten-year period required 
under 38 U.S.C.A. § 1318(b).  Therefore, the appellant is not 
eligible for DIC under § 1318(b) on the grounds that the 
veteran had not been in receipt of a total rating for ten 
years prior to his death.  

The appellant, however, may still prevail on the claim for 
DIC under 38 U.S.C.A. § 1318(b) if the evidence shows that 
the veteran would have been "entitled to receive" a total 
disability rating for ten or more years immediately prior to 
his death.  In other words, the question is whether the 
veteran hypothetically would have been entitled to receive 
100 percent disability compensation based on service-
connected disability for a period of ten years immediately 
prior to death.  See Wingo v. West, 11 Vet. App. 307, 311 
(1998); Carpenter v. West, 11 Vet. App. 140, 145-46 (1998); 
Green (Davis) v. Brown, 10 Vet. App. 111, 118 (1997).  

On POW protocol examinations in 1984, the veteran complained 
of difficulty sleeping and nightmares once a month.  A social 
survey noted that he had a stable work and family history, 
but he did have some problems coping with stress.  His 
psychiatric evaluation report of September 1984 notes that he 
related that he was a semi-retired farmer in partnership with 
a son.  He claimed the was unable to sustain regular full-
time employment due to his general health status.  On 
psychiatric examination, he was alert, oriented, relevant and 
coherent.  Dysthymic features were noted.  There was no 
indication of psychosis or thought disorder.  On VA 
psychiatric examination in October 1984, the veteran claimed 
that he was sleeping better and his nightmares had 
diminished.  Absent medical evidence of considerable social 
and industrial impairment, a rating greater than 30 percent 
would not have been warranted.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9405 (1987).  

The veteran's POW protocol examinations of 1984 note that he 
had a faint scar, 1 cm in length, of the posterior right 
shoulder and a second scar, .5 cm in diameter, about 15 cm 
inferiorly.  X-rays taken of the right shoulder revealed no 
abnormality.  Absent medical evidence of moderately severe 
injury, a rating greater than 10 percent would not have been 
warranted.  See 38 C.F.R. § 4.73, Diagnostic Code 5301 
(1987).  

The veteran's VA outpatient treatment records for 1988 
reflect treatment for nausea, heartburn and epigastric pain.  
He claimed no hematemesis or melena.  A barium swallow and GI 
Series showed evidence of an old ulcer deformity on the 
lesser curvature aspect of the duodenal bulb.  There was no 
evidence of an active ulcer crater in late June 1988, but 
endoscopy in early July 1988 revealed duodenal ulcers.  The 
veteran was on ulcer medication.  In February 1989, the RO 
granted service connection for duodenal ulcer, effective from 
May 1988, and assigned the disability a 10 percent 
evaluation.  In the absence of medical evidence of moderate 
duodenal ulcer with recurring episodes of severe symptoms two 
or three times a year averaging ten days in duration or with 
continuous moderate manifestations, a rating greater than 10 
percent would not have been warranted.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7305 (1989).  

The veteran's medical records for 1984 through 1992 show that 
he was being treated on both an outpatient and 
hospitalization basis for numerous nonservice-connected 
disorders, primarily prostate, heart, and lung conditions.  
On the other hand, these records show little or no treatment 
for his service connected dysthymic disorder, residuals of a 
gunshot wound to the right shoulder or duodenal ulcer.  

The veteran had filed a claim for an increase in benefits for 
his service-connected disabilities in January 1992.  Within 
one year, he subsequently filed a claim for a total 
disability evaluation based on unemployability.  Based on the 
findings of a July 1992 VA psychiatric examination, which 
revealed that he had symptoms productive of considerable, but 
not severe or total, social and industrial impairment, the 
RO, in August 1992, increased the veteran's dysthymic 
disorder rating from 30 to 50 percent, effective from January 
1992.  See 38 C.F.R. § 4.132, Diagnostic Code 9405 (1992).  
The 10 percent evaluation for his right shoulder disability, 
based on the findings of the same VA examination, showing 
moderate, but not moderately severe impairment or limitation 
of motion of the right arm to shoulder level or less.  See 
38 C.F.R. § 4.73, Diagnostic 5301 (1992).  The 10 percent 
disability evaluation for mild duodenal ulcer disease 
likewise was continued based on no showing of recurrent 
episodes of severe symptoms two or three times a year, 
averaging ten days in duration or continuous moderate 
manifestations.  See 38 C.F.R. §  4.114, Diagnostic Code 7305 
(1992).  The veteran's combined disability evaluation was 
therefore increased from 40 to 60 percent.  The results of a 
January 1993 upper GI series showed no abnormality

In November 1993, the RO granted the veteran entitlement to a 
total rating for compensation purposes by reason of 
individual unemployability, effective from January 1992.  At 
the time, the veteran indicated he was a farmer, but he had 
been unable to work full time since November 1990.  
Information received from the Social Security Administration 
in June 1993 noted that the veteran had not filed for 
benefits.  At the time, he was receiving retirement insurance 
benefits and no medical records were required to receive 
those type benefits.  

During the appellant's personal hearing in November 1999, she 
testified that her husband had been unable to work since his 
prostate surgery in late 1987.  She also remembered that he 
had had a heart attack in the late 1980's, which rendered him 
unable to work.  Nevertheless, there is no competent evidence 
showing that any of the veteran's service-connected 
disabilities were so disabling between early 1987 and early 
1992, the effective date of the veteran's compensation based 
on individual unemployability, as to warrant a total 
disability evaluation either individually or by reason of 
individual unemployability.  In the years between 1987 and 
1992, the veteran's medical records show treatment primarily 
for nonservice-connected disabilities, not for service-
connected disabilities, and those records to not reflect that 
any of the veteran's service-connected disabilities would 
have warranted a total disability rating or in combination 
the assignment of a total disability by reason of individual 
unemployability.  Under the circumstances, the record does 
not show that the veteran would have been "entitled to 
receive" a total disability rating for ten or more years 
immediately prior to his death.  The evidence fails to 
demonstrate that the veteran was unable to obtain or maintain 
substantially gainful employment due solely to his service-
connected disabilities for ten years prior to his death.  
Consequently, the preponderance of the evidence is against 
the appellant's claim for DIC under the provisions of 
38 U.S.C.A. § 1318(b).  


ORDER

In the absence of evidence of a well-grounded claim, service 
for the cause of the veteran's death is denied.  

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied.  



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

